Title: To Thomas Jefferson from the Board of War, 16 November 1779
From: Board of War
To: Jefferson, Thomas



War office Williamsburg November 16th 1779.

The Board of War have had under Consideration the present State of the Westham Foundery, and several papers to them referred  relative to a Contract entered into between Mr. Henry the late Governour in Behalf of this State and Mr. David Ross to take of the said Ross two hundred and fifty tons of iron for the use of the public foundery.
Previous to their forming any opinion thereupon, they held Conference with Mr. Adams a Commissioner of the foundery, and Mr. Reveley the manager thereof. After which they adopted the following opinions, which they take liberty to present to the supreme Executive for Examination.
The manifest and various advantages, which must result to the State from the establishment of a work, capable of supplying a sufficient Quantity of Ordnance, not only for the purpose of public defence, but also affording such quantities thereof as will enable our merchants to protect their trade, thereby rendering our Commerce more certain and respectable, and ensuring a real Source of Revenue, if attainable, are objects of public expediency, too obvious to require comment.
It is necessary then, next, to consider, what are the peculiar Advantages appertaining to the Westham foundery from its local situation, which render the beneficial consequences to this Commonwealth, flowing from a proper establishment of it, almost demonstrative. Its situation is safe, convenient to ample Supplies of pig iron for Castings from the Buckingham and Oxford’s furnaces, by water carriage.
Convenient to pit Coal, either by Land or water Carriage, most happily convenient to be supplied with a Species of Brick, known in England by the name of the sturbidge-brick, which alone is capable of standing the heat of the furnaces, from its adjacency to Coal mines—the Strata of earth, covering coal mines being the only proper earth, to form the Brick already spoken of. The Westham foundery too, besides all these local conveniences, not equalled by any Situation in America, that we have heard of, will shortly, it is hoped, be possessed of the advantages of conveying from the very door of the foundery by navigation, all its manufactures to any part of the Continent. We allude to the completion of the Canal, thro the falls to the navigable waters of James River.
We will next represent the solid Profits, which will clearly result to the State from the operations of the foundery if properly encouraged, and attended to.
Pig iron by estimation is accounted to be less valuable than Bar iron by two thirds. When Cast, which is effected by an easy and instantaneous Process, it is deemed equally valuable with bar Iron.  In the Process of Casting, it is generally supposed to loose one fifth. Nearly the same deficiency takes place, in reducing pig to bar Iron, but when pig iron is cast into Cannon, it receives the additional value of twenty five pr. Ct. In the form of Ball &c. &c. we find it, then, equal to bar iron, when modified into cannon, it exceeds bar iron in value twenty five pr. Ct. These Reasons serve to prove, that Iron manufactured in founderies yields the greatest Profit.
By the inclosed Scheme, furnished by Mr. Reveley, the foundery would be able annually to afford three hundred pieces of Ordnance, besides one hundred ton of Ball, shells, or other Castings, but if endowed with a sufficient number of proper artists and Labourers, it has Capacity to furnish three times that quantity, to which degree of perfection, shoud it ever attain, the public departments of this State woud not only be supplied with Ordnance Stores, but our merchants wou’d have the means in their power, of defending their trade. After which, the surplusage might be sufficient to supply the wants of many of our Sister States, which would render it an object of considerable Revenue to this Commonwealth.
There are several Reasons, which induce us to think it expedient to close with Mr. Ross’s Proposition of furnishing two hundred and fifty tons of pig iron to the State.
Mr. Reveley informs that of the hundred ton purchased by the Board of Trade of Mr. Ballendine and company, not more than eighty ton can be furnished, of which the greatest part will be consumed in executing the orders for shot for the use of the Ships forts &c. &c., so that without a speedy supply, the foundery will be stagnated for the want of the implements of manufacture. By Reveley’s Certificate herewith sent, Rosses pig iron has been tried, and will answer the purposes of the foundery. Mr. Reveley farther asserts that a mixture of iron, conduces to the goodness of the Ordnance, and that he thinks from observation on the Genus of Mr. Rosses and the Buckingham iron, they wou’d make a very happy mixture.
Governed by these Reasons, the Board of war recommend to the Honorable Executive to purchase of Mr. Ross two hundred and fifty ton of pig iron regulating the price thereof by the price of bar iron, at the time of payment, the pig iron to be delivered by Mr. Ross at Westham foundery. The Board farther recommend, that proper estimates shoud be made of the quantity and Species of Ordnance Stores which may be wanting for the ensuing year, proper regulations entered into for the government of the foundery,  and a sufficient Quantity of provision, and other Stores, timously provided for the Support of it.

jas. innes wm. nelson geo: lyne

